IN     T H E C O U R T O F A P P E A L S O F T E N N E S S E E


                                                                                                     F L E
                                                                                                       I D
                                            A T N A S H V IL L E



                                                                                                     O c to b e r 3 0 , 1 9 9 8
T H O M A S               C A L V IN     M A N E Y ,                      )
                                                                          )                          C e c il W . C r o w s o n
                 P e t it io n e r /A p p e lla n t ,                     )                            A p p e lla t e C o u r t
                                                                          )        A p p e a l N o .           C le r k
                                                                          )        0 1 -A -0 1 -9 7 1 0 -C V -0 0 5 6 2
V S .                                                                     )
                                                                          )        D a v id s o n C h a n c e r y
                                                                          )        N o . 9 6 C -3 5 7 2
T E N N E S S E E B O A R D O F P A R O L E S ,                                    )

                                                                          )
                 R e s p o n d e n t/A p p e lle e .                               )



    A P P E A L E D           F R O M      T H E C H A N C E R Y C O U R T O F D A V ID S O N                       C O U N T Y
                                             A T N A S H V I L L E , T E N N E S S E E

                      T H E H O N O R A B L E T H O M A S W . B R O T H E R S , J U D G E




T H O M            A S C . M      A N E Y , # 2 1 6 0 5       6
S o u t h         e a s te rn       T e n n e s s e e S t     a te
   R e g          io n a l C o     r r e c t io n a l F a c    ilit y
R o u te            4 , B o x    6 0 0
P ik e v          ille , T e n   n e s s e e 3 7 3 6 7
                 P r o S e /P     e t it io n e r /A p p e    lla n t

J O H N K N O X W A L K U P
A tto rn e y G e n e r a l & R e p o rte r

J   O H      N     R . M     IL E S
C    o u     n s e l fo     r th e S t a     te
C    o r    d e ll H u     ll B u ild in     g , S e c o n d F lo o r
4   2 5        5 th A v      e n u e N o   r th
N     a s     h v ille ,   T e n n e s s    e e 3 7 2 4 3 -0 4 8 8
                 A tto r    n e y fo r R      e s p o n d e n t/A p p e lle e




                                             A F F IR M E D             A N D   R E M A N D E D
                                                                                              B E N H . C A N T R E L L ,
                                                                                              P R E S ID IN G J U D G E , M .S .



C O N C U R :
K O C H , J .
C A IN , J .
                                                           O       P I N                I O             N



                       A             p r is o n e r a t         th e          L a k e     C o u n t y           R e g io n a l C o r r e c t io n a l

F a c ilit y file d              a     P e t it io n       fo r W r it o f C e r t io r a r i in                      th e     C ir c u it C o u r t o f

D a v id s o n        C o u n t y , c la im in g                       th a t      th e       B o a rd          o f P a r o le s             h a d    a c te d

ille g a lly     in        r e v o k in g           h is       p a r o le , a n d            in      r e f u s in g      to      r e c o n s id e r t h e

r e v o c a tio n .              T h e         c ir c u it c o u r t g r a n t e d                   s u m m a ry             ju d g m e n t t o          th e

B o a r d o f P a r o le s . W e a ffir m .




                                          I. P a r o le R e v o c a tio n P r o c e e d in g s




                       T h o m a s                  C a lv in          M a n e y             w a s            c o n v ic t e d         o f       c o c a in e

p o s s e s s io n           o n         F e b ru a ry           1 3 , 1 9 9 3 ,             a n d          r e c e iv e d       a n     e ig h t       y e a r

s e n te n c e .           H e         w a s      re le a s e d         o n      p a ro le        o n       A u g u s t 3 0 , 1 9 9 5 .              A t t h e

t im e o f h is r e l e a s e , h e s ig n e d a C e r t if ic a t e o f P a r o le , w h ic h s e t o u t

t e n g e n e r a l r u le s o r c o n d it io n s o f p a r o le a n d t h r e e s p e c ia l c o n d it io n s

t h a t h e w a s o b lig a t e d t o c o m p ly w it h .




                                                                                - 2 -
                   O n      M a rc h        6 , 1 9 9 6 , D o n n a             M a p le s , M r . M a n e y ’s             liv e -in

g ir lfr ie n d , s w o r e o u t a c r im in a l w a r r a n t a g a in s t h im , a lle g in g t h a t h e

h a d a s s a u lt e d h e r o n F e b ru a r y 1 3 , F e b r u a r y 2 2 , a n d F e b ru a r y 2 9 , a n d

th a t s h e h a d to g o to th e e m e rg e n c y ro o m                          fo r t r e a t m e n t fo llo w in g t h e

a s s a u lt o f F e b r u a r y 1 3 .          M s . M a p le s a ls o m o v e d                 o u t o f M r . M a n e y ’s

h o m e o n M a r c h 6 , a n d m o v e d in w it h a n a u n t .                              U p o n le a r n in g o f t h e

w a r r a n t , M r . M a n e y ’s p a r o l e o f f i c e r , M s . J . G a l e R e e d , c o n t a c t e d M r .

M a n e y a n d t o ld h im          t o h a v e n o fu r t h e r c o n t a c t w it h M s . M a p le s o r h e r

fa m ily , e it h e r d ir e c t ly o r in d ir e c t ly .




                   T h e     p a r o le     o ffic e r a ls o       te le p h o n e d          M s . M a p le s , a n d            t o ld

h e r to d o c u m e n t a n y a tte m p ts b y M r. M a n e y to c o n ta c t h e r. T h e n e x t

d a y , M s . M a p le s          to ld       M s . R e e d       th a t a         fe m a le      fr ie n d    o f h e rs          h a d

t e le p h o n e d , a n d t o ld h e r t h a t M r . M a n e y w a s v e r y s o r r y fo r w h a t h e

h a d d o n e , t h a t h e w o u ld p a y h e r h o s p it a l b ills , t h a t h e w a n t e d t o g e t

b a c k t o g e t h e r w it h h e r , a n d th a t h e w a n t e d h e r t o d r o p t h e c h a rg e s .

M s . M a p le s         s a id    th a t      s h e   c o u ld       h e a r      M r . M a n e y ’s         v o ic e     in       th e

b a c k g r o u n d , t e llin g       th e     fr ie n d   w h a t to          s a y .   M s . R e e d        w a s      a b le       to

c o n fir m   t h is a c c o u n t b y m a k in g a c a ll t o t h e fr ie n d .




                   O n M a r c h 7 , M r . M a n e y h im s e lf a lle g e d ly m a d e t w o c a l l s

t o M s . M a p le s , a n d s h e h u n g u p o n h im . O n t h e m o r n in g o f M a r c h 1 1 ,

M r . M a n e y     c a lle d      M s . M a p le s         a n d      a s k e d      h e r to      d ro p     th e      c h a rg e s

a g a in s t h im . O n M a r c h 1 8 , M s . M a p le s te le p h o n e d M s . R e e d , a n d t o ld

                                                              - 3 -
t h e p a r o le o ffic e r t h a t s h e w a n t e d t o d r o p t h e c h a rg e s a g a in s t M r .

M a n e y . S h e t o l d M s . R e e d t h a t M r . M a n e y ’s f a m i l y h a d a g r e e d t o h e l p

h e r w it h        h e r b ills , t h a t s h e          w o u ld          b e     a b le    to   m o v e         b a c k    in t o   M r.

M a n e y ’s h o m e , a n d t h a t M r . M a n e y h a d a g r e e d t o g o t o c o u n s e li n g f o r

h is p ro b le m s .




                      T h e p a r o le o f f i c e r g e n e r a t e d a p a r o le v io la t io n r e p o r t o n

M a r c h 7 , c it in g M r . M a n e y fo r t h r e e v io la t io n s o f R u le 2 ( “ I w ill o b e y

th e    la w ” ),      o n e     v io la t io n     o f    R u le       7         (“ I   w ill a b id e           b y     a ll s p e c ia l

c o n d it io n s      o f p a r o le      a n d     c a rr y       o u t a ll in s tr u c t io n s                 o f m y      p a ro le

o f f i c e r ” ) a n d o n e v io l a t i o n o f R u l e 9 ( “ I w i l l p a y a ll a p p l i c a b l e f e e s ,

u n le s s o th e r w is e          e x e m p te d .” )         S h e        a ls o      c o n ta c te d         M r. M a n e y , a n d

in s tr u c t e d h im         t o r e p o r t t o t h e B r a d le y C o u n t y J a il t h e f o llo w in g d a y ,

t o h a v e t h e p a r o le v io la t io n w a r r a n t s e r v e d . H e f a ile d t o d o s o , a n d

th e   p a r o le     o ffic e r a d d e d         a n o t h e r v io la t io n              o f R u le      7      a s   a   p o s s ib le

r e a s o n fo r p a r o le r e v o c a tio n .




                      M r . M a n e y w a s g iv e n a n o t i c e o f t h e c h a r g e s a g a in s t h im

a n d a n e x p la n a t io n o f h is r ig h t s o n M a r c h 1 5 . O n t h a t d a t e , h e a g r e e d

t o w a iv e a p r e lim in a r y p a ro le r e v o c a tio n h e a rin g , a n d r e q u e s te d t h a t

t h e fin a l r e v o c a tio n h e a r in g b e h e ld a s s o o n a s p o s s ib le . T h e h e a r in g

t o o k p la c e o n A p r il 1 1 , 1 9 9 6 . A t t h a t t im e , a s s a u lt c h a r g e s w e r e s till

p e n d in g a g a in s t h im          in B r a d le y C o u n t y .




                                                                - 4 -
                          A t t h e h e a r i n g , t h e h e a r i n g o f f i c e r e x p l a i n e d M r . M a n e y ’s

r ig h t s       to     h im , a n d          h e     w a s       re p re s e n te d          b y     a n       a tto rn e y , w h o               w a s

p e r m it t e d t o c r o s s -e x a m in e t h e w it n e s s e s . A s a p re lim in a r y m a t t e r ,

t h e R u le 9 v io la t io n w a s d is m i s s e d .                                A ft e r t h r e e a n d a h a lf h o u r s o f

t e s tim o n y , in c lu d in g t e s tim o n y b y M s . R e e d , M s . M a p le s , M r . M a n e y

a n d M r . M a n e y ’s f a t h e r , t h e h e a r i n g o f f i c e r s u s t a i n e d o n e c o u n t o f t h e

R u le       2        v io la t io n , a n d           b o th      c o u n ts         o f th e         R u le          7   v io la t io n , a n d

r e c o m m e n d e d t o t h e B o a r d t h a t M r . M a n e y ’s p a r o l e b e r e v o k e d . O n

M a y        1 5 , 1 9 9 6 , th e                   B o a r d      v o te d      to      a d o p t       th e      h e a rin g             o f f ic e r ’s

r e c o m m e n d a t io n .




                          O n      J u n e      2 6 , 1 9 9 6 , M r. M a n e y                       file d      a n       a d m in is tr a t iv e

a p p e a l w it h              th e     B o a r d , a s k in g               fo r a      n e w        h e a r in g         o n     h is       p a ro le

r e v o c a t io n , o n t h e b a s is o f w h a t h e c a lle d “ s ig n if ic a n t n e w                                       e v id e n c e .”

T h e p u rp o rte d n e w                    e v id e n c e w a s t h a t M s . M a p le s h a d r e c a n t e d h e r

e a r l i e r s t a t e m e n t s , a n d t h e a s s a u lt c h a r g e s a g a in s t M r . M a n e y h a d

b e e n          d is m is s e d        o n         J u n e       7 .        T h e      B o a rd            d e n ie d       M r.          M a n e y ’s

a d m i n i s t r a t i v e a p p e a l.




                          M r. M a n e y            th e n      file d   a    P e t it io n         fo r C o m m o n              L a w      W r it o f

C e r t io r a r i in t h e C ir c u it C o u r t o f D a v id s o n C o u n t y . H e a r g u e d t h a t t h e

B o a r d a c t e d ille g a lly b y r e v o k in g h is p a r o le o n t h e b a s is o f a p e n d in g

c r im in a l c h a r g e , a n d t h a t h e w a s c o n s t it u t io n a lly e n tit le d t o a n o t h e r

r e v o c a tio n h e a r in g u p o n t h e d is m is s a l o f t h a t c h a r g e . T h e t r ia l c o u r t

                                                                         - 5 -
d id      n o t     a g re e , a n d            g ra n t e d      s u m m a ry        ju d g m e n t         to      th e    B o a rd      o f

P a r o le s . T h is a p p e a l fo llo w e d .




                                                          II. D u e P r o c e s s




                         T h e         a p p e lla n t c o n t e n d s        t h a t s im p ly          b e in g     a r r e s te d    a n d

c h a rg e d        w it h       a n     o ffe n s e     is    n o t is p o    fa c t o    a   v io la t io n        o f h is p a r o le .

S t a t e v . C a r t e r , N o . 0 3 C 0 1 -9 5 0 6 -C R -0 0 1 5 9 ( f ile d K n o x v ille , A p r il 1 6 ,

1 9 9 6 ).         W e       a g re e .        B u t w e         m u s t a ls o      p o in t o u t , h o w e v e r , t h a t a

c o n v ic t io n f o r a c r im in a l o f f e n s e is n o t n e c e s s a r ily a p r e r e q u is it e f o r

a p a r o le r e v o c a tio n b a s e d u p o n fa ilu r e t o o b e y t h e la w . O n e r e a s o n

f o r t h is is t h e d if f e r e n c e b e t w e e n t h e s t a n d a r d o f p r o o f r e q u ir e d t o

s e c u r e a c o n v ic t i o n , a n d t h a t r e q u ir e d t o r e v o k e a p a r o l e .




                         W e m u s t a ls o p o in t o u t t h a t a P e t it io n f o r a C o m m o n L a w

W r it o f C e r t io r a r i a f f o r d s t h e p e t it io n e r a v e r y lim it e d s c o p e o f r e v ie w .

T h e r e v ie w in g c o u r t d o e s n o t e x a m in e t h e in t r in s ic c o r r e c t n e s s o f t h e

d e c is io n o f t h e “ in f e r io r c o u r t ” ( in t h is c a s e t h e B o a r d o f P a r o le s ). I t

is     a u t h o r iz e d        to      o rd e r th e        in fe r io r c o u r t t o       s e n d      u p     th e    re c o rd    fo r

r e v ie w        o n ly if t h e r e v ie w in g c o u r t d e t e r m in e s t h a t t h e in f e r io r c o u r t

e x c e e d e d it s ju r is d ic t io n o r a c t e d ille g a lly , fr a u d u le n t ly o r a r b it r a r ily .

P o w e ll v . P a r o le E lig ib ilit y R e v ie w                     B o a r d , 8 7 9 S .W .2 d 8 7 1 (T e n n . A p p .

1 9 9 4 );Y o k le y v . S t a t e , 6 3 2 S .W .2 d 1 2 3 (T e n n . A p p . 1 9 8 1 ).




                                                                      - 6 -
                       Ille g a lit y in t h e c o n t e x t o f a P e t it io n f o r W r it o f C e r t io r a r i

u s u a lly in v o lv e s a lle g a t io n s o f f a ilu r e t o c o n f o r m                         t o t h e r e q u ir e m e n t s

o f d u e p r o c e s s . O u r S u p r e m e C o u r t h a s s t a t e d t h a t t h e fu ll o f p a n o p ly

r i g h t s d u e a c r i m i n a l d e f e n d a n t w h o h a s n o t y e t b e e n c o n v ic t e d o f

a n y c r im e     d o      n o t a p p ly      in         p a r o le      r e v o c a tio n     p r o c e e d in g s .        S t a te    v .

W a d e , 8 6 3        S .W .2 d     4 0 6     (T e n n . 1 9 9 3 ).              B u t a       p a r o le e     is    e n tit le d   to    a

m e a s u re o f d u e p r o c e s s , b e c a u s e th e p r o c e e d in g s p u t h is c o n d it io n a l

lib e r t y a t r is k .




                       R e ly in g   u p o n         a n      o p in io n       o f th e       U n it e d      S ta te s     S u p re m e

C o u r t , G a g n o n v . S c a r p e lli, 4 1 1 U .S . 7 7 8 (1 9 7 3 ), t h e W a d e C o u r t h a s

s e t   o u t   th e      m in im u m          d u e          p ro c e s s       r e q u ir e m e n t s         fo r    fin a l p a r o le

r e v o c a tio n h e a rin g s a s fo llo w s :

                          " ( a ) w r it t e n n o t i c e o f t h e c la im e d v io la t io n s o f
                       [p r o b a t io n      o r ] p a r o le ; ( b ) d is c lo s u r e     to     t h e
                       [ p r o b a t io n e r o r ] p a r o le e o f e v id e n c e a g a in s t h im ;
                       (c ) o p p o r t u n it y t o b e h e a r d in p e r s o n a n d to
                       p r e s e n t w it n e s s e s a n d d o c u m e n t a r y e v id e n c e ; ( d )
                       t h e r ig h t t o c o n fr o n t a n d c ro s s -e x a m in e a d v e rs e
                       w it n e s s e s ( u n le s s t h e h e a r in g o f f ic e r s p e c if ic a lly
                       f in d s g o o d c a u s e fo r n o t a llo w in g c o n fr o n t a t io n );
                       ( e ) a 'n e u t r a l a n d d e t a c h e d ' h e a r in g b o d y s u c h a s
                       a t r a d it io n a l p a r o le b o a r d , m e m b e r s o f w h ic h
                       n e e d n o t b e ju d ic ia l o ffic e r s o r la w y e rs ; a n d (f) a
                       w r it t e n s ta t e m e n t b y th e fa c t fin d e r s a s t o t h e
                       e v id e n c e r e lie d o n a n d r e a s o n s f o r r e v o k in g
                       [p r o b a t io n o r ] p a r o le ."

8 6 3 S .W .2 d a t 4 0 8 .




                                                                        - 7 -
                       E x a m in in g t h e r e c o r d o f t h is c a s e , w e fin d t h a t t h e p a r o le

r e v o c a t i o n p r o c e e d in g s a g a in s t C a lv in M a n e y m e t a ll t h e d u e p r o c e s s

r e q u ir e m e n t s lis te d             a b o v e . W e         fu r t h e r fin d       th a t th e          h e a r in g      o ffic e r

c o n d u c t e d t h e h e a r i n g w i t h a s c r u p u l o u s r e g a r d f o r M r . M a n e y ’s d u e

p r o c e s s r ig h t s .




                       R u le      1 1 0 0 -1 -1 -.1 3 (9 )(I)              o f    th e    A d m in is tr a t iv e              R u le s       &

R e g u la t io n s       o f th e         S t a te       o f T e n n e s s e e , p r o v id e s            th a t “ [a ]ll p a r o le

r e v o c a t io n h e a r in g s s h a ll b e c o n d u c t e d in a m a n n e r a s in f o r m a l a s is

c o n s is t e n t w it h          d u e      p ro c e s s , a n d          th e    t e c h n ic a l r u le s           o f e v id e n c e

s h a ll n o t a p p ly t o s u c h h e a r in g s .”                       I t is in s t r u c t iv e t o n o t e h o w                   th e

h e a r in g     in      th e      p re s e n t           c a s e    p la y e d       it s e lf     o u t    in       lig h t      o f     t h is

in fo r m a lit y .




                       T h e c h ie f w it n e s s a g a in s t M r . M a n e y w a s M s . R e e d , w h o

t e s t i f i e d a s t o b o t h s id e s o f h e r c o n v e r s a t io n s w it h M r . M a n e y , M s .

M a p le s     a n d         o th e rs .          S h e    a ls o    n o te d      M r . M a n e y ’s             p rio r h is t o r y         o f

a s s a u lt i v e b e h a v io r . M r . M a n e y ’s a t t o r n e y o b je c t e d t o m u c h o f t h i s

t e s tim o n y        o n       th e      g ro u n d         o f   h e a rs a y .          B u t      e v e n        th e       a tto rn e y

a c k n o w le d g e d t h a t h e a r s a y is n o t p r o h ib it e d in a p a r o le r e v o c a tio n

h e a r in g . W e n o t e t h a t t h e e ffe c t o f t h is re la x a t io n in t h e n o r m a l r u le s

o f p r o c e d u r e , w h ic h m a d e it e a s ie r f o r t h e S t a t e t o p r e s e n t it s c a s e ,

w a s     b a la n c e d          b y      th e       e ffe c t     o f   a n o t h e r      d e v ia t io n          fro m        n o rm a l

c o u rtro o m         p r o c e d u r e , w h ic h b e n e fit e d t h e p a r o le e .

                                                                    - 8 -
                    M r . M a n e y ’s         a tto rn e y    w a s      p e r m it t e d    to     le a d   h is        o w n

w it n e s s e s o n d ir e c t q u e s tio n in g , a p r o c e d u r e t h a t w o u ld h a v e e lic it e d

s t r e n u o u s o b je c t io n if a t t e m p t e d a t a f o r m a l t r ia l. H is c h ie f w it n e s s

w a s    M s . M a p le s , w h o        a tte m p te d         to     r e c a n t h e r e a r lie r s t o r y .           M s .

M a p le s d id n o t c o n t r a d ic t M s . R e e d ’s t e s t im o n y a s t o t h e c o n t e n t o f

h e r c o n v e rs a tio n s w it h t h e p a ro le o ffic e a n d o th e r s , b u t s h e s t a t e d

t h a t s h e h a d m a d e u p t h e s t o r y o f M r . M a n e y ’s a s s a u lt s o n h e r o u t o f

a n g e r a t h im , b e c a u s e h e w a n t e d t o e n d t h e ir r e la t io n s h ip .




                    S h e e x p la in e d h e r in ju r ie s a s r e s u lt in g f r o m             a n a lt e r c a t io n

w it h a n o t h e r w o m a n a t w o r k . S h e a l s o c la im e d t h a t s h e h e r s e lf h a d

in it ia t e d   th e   p h o n e   c a lls      w it h   M r. M a n e y       th a t s h e        re p o rte d      to    M s .

R e e d .    M r . M a n e y ’s a t t o r n e y       w a s    a b le t o le a d h e r t h r o u g h t h is n e w

v e r s io n o f e v e n t s s t e p -b y -s t e p , r e q u ir in g h e r a s s e n t a lo n e t o e s t a b lis h

la r g e p o rt io n s o f h e r t e s tim o n y .




                    T h e a t t o r n e y a ls o le d M r . M a n e y t o e s t a b lis h t h a t d u r in g

t h e c o u r s e o f h is p a ro le , M r . M a n e y fa it h fu lly re p o r t e d t o h is p a ro le

o ffic e r , w o r k e d     r e g u la r ly     a t h is     c o n s t r u c t io n   jo b , a n d       w a s      in    th e

p r o c e s s o f p u r c h a s in g h is o w n h o m e . M r . M a n e y a ls o d e n ie d t h a t h e

h a d e v e r h it o r in ju r e d M s . M a p le s .




                    W e n o t e t h a t t h e s t a n d a r d o f p r o o f f o r v io la t io n o f p a r o le

i s t h e p r e p o n d e r a n c e o f t h e e v id e n c e , n o t g u ilt b e y o n d a r e a s o n a b le

                                                            - 9 -
d o u b t . S e e A d m i n . R u l e s & R e g s 1 1 0 0 -1 - 1 - . 1 3 ( 9 ) ( f ) . T h u s t h e h e a r i n g

o ffic e r a n d         th e          B o a rd     w e re      e n t it le d    to     w e ig h    th e      c o n t r a d ic t o r y

v e r s io n s o f t h e          tru th      th a t w e re          p re s e n t e d    to   th e m , a n d           to    c h o o s e

w h ic h     t h e y     c o n s id e r e d        th e     m o s t b e lie v a b le , w h ic h            th e y      d id .     T h e y

w e r e n o t o b lig a t e d t o g iv e M r . M a n e y th e b e n e fit o f a p r e s u m p t io n o f

in n o c e n c e .




                                                   III. A     R a t io n a l B a s is




                       A s a g e n e r a l p r o p o s it io n , t h e d e c is io n o f a n a d m in is t r a t iv e

b o a rd     is    c o n s id e r e d         to     b e     a rb it r a r y    if it    la c k s    a     r a t io n a l b a s is .

M o b ilc o m m         o f T e n n e s s e e v . T e n n e s s e e P u b l ic S e r v ic e C o m m is s io n ,

8 7 6 S . W .2 d 1 0 1 , 1 0 4 ( T e n n . A p p . 1 9 9 3 ) . W e s h o u ld n o t h a v e t o s e a r c h

t h e r e c o r d o f a p a r o le r e v o c a t io n p r o c e e d in g in o r d e r t o d e t e r m in e

u p o n w h a t b a s is p a r o le w a s r e v o k e d , f o r t h is i n f o r m a t i o n s h o u ld b e

c o n t a in e d in t h e f a c t f in d e r ’s w r it t e n s t a t e m e n t . S e e s e c t io n ( f) o f t h e

e x c e rp t fro m          S t a te v . W a d e q u o te d a b o v e .




                       In t h e p r e s e n t c a s e , it m ig h t h a v e b e e n s u f fic ie n t f o r t h e

f a c t f in d e r t o s u m m a r iz e t h e e v id e n c e u p o n w h ic h h is f in d in g s w e r e

b a s e d , a n d to s ta t e t h a t t h e t e s tim o n y o f M s . R e e d w a s m o r e w o r t h y

o f b e lie f t h a n t h a t o f M s . M a p le s , in o r d e r t o p r e c lu d e t h e t r ia l c o u r t

f r o m    g r a n t in g       th e     P e t it io n      fo r a    W r it o f C e r t io r a r i o n         th e        b a s is   o f

a r b it r a r in e s s . B u t t h e h e a r in g o ffic e r w e n t b e y o n d th a t , a n d s ta t e d

                                                                 - 1 0 -
h is r e a s o n s f o r b e lie v in g M s . M a p le s ’ f ir s t a c c o u n t o f t h e o r ig in o f h e r

in ju r ie s ra t h e r t h a n h e r la t e r r e c a n t a t io n .




                        T h e s e in c lu d e d M s . M a p le s ’ e c o n o m ic d e p e n d e n c e u p o n

M r . M a n e y a n d h is f a m i l y , t h e c o n s is t e n c y b e t w e e n h e r s t a t e m e n t s

to      th e   p a r o le     o ffic e r , a n d             th o s e     s h e   m a d e       to         la w     e n fo rc e m e n t a n d

m e d ic a l p e r s o n n e l in t h e h o s p it a l, a n d t h e c lo s e n e s s in t im e b e t w e e n

th o s e       s ta te m e n ts          a n d        th e     t im e      o f th e        in c id e n t s           in      q u e s tio n . T h e

h e a r in g     o ffic e r a ls o           n o te d         th a t M r. M a n e y             h a d         a d m it t e d          d u rin g     th e

h e a r in g t h a t h e h a d g r a b b e d M s . M a p le s ’ s h o u ld e r s t o c a lm                                              h e r d o w n ,

a n d      th a t h e       a d m it t e d       to     a t le a s t in d ir e c t c o n t a c t w it h                             M s . M a p le s

a ft e r h e       w a s      w a rn e d         to     a v o id        a ll c o n t a c t w it h                 h e r (th o u g h           h e   d id

s ta t e , a s       d id     M s . M a p le s , t h a t s h e                    w a s      th e         o n e     w h o         in it ia t e d    th e

c o n t a c t ) . C o n s id e r in g t h e r e a s o n in g o f t h e h e a r in g o f f ic e r , w e c a n n o t

c o n c lu d e t h a t t h e in it ia l d e c is io n o f t h e                            B o a r d w a s a rb it r a r y o r t h a t

it la c k e d a r a t io n a l b a s is .




                        It a ls o      fo llo w s             th a t th e re         w a s          a     r a t io n a l b a s is            fo r t h e

B o a r d ’s r e f u s a l t o c o n v e n e a n o t h e r h e a r in g a f t e r t h e a s s a u lt c h a r g e s

a g a in s t      M r.       M a n e y        w e r e          d is m is s e d .            C o n tra ry              to          M r.     M a n e y ’s

a s s e r t io n s , t h e B o a r d ’s r e f u s a l w a s n o t p r e c lu d e d b y “ s ig n if ic a n t n e w

e v id e n c e .” M s . M a p le s                    m a d e      it a b u n d a n t ly                c le a r a t t h e           r e v o c a tio n

h e a r in g t h a t s h e d id n o t in t e n d t o p r e s s c h a r g e s o r t e s t if y a g a in s t M r .

M a n e y .       U n d e r t h a t c ir c u m s ta n c e , a n d                         c o n s id e r i n g             th e     h e ig h t e n e d

                                                                        - 1 1 -
b u r d e n      o f p r o o f r e q u ir e d               fo r a        c r im in a l c o n v ic t io n , it is            n o t a t a ll

s u r p r is in g t h a t t h e B r a d le y C o u n t y C o u r t d is m is s e d t h e c h a r g e s . M s .

M a p le s ’ d e c is io n t o c h a n g e h e r s t o r y m a y h a v e s a v e d M r . M a n e y fr o m

a n o th e r       c o n v ic t io n            a n d       a n      a d d it io n a l ja il t e r m , b u t            it    w a s     n o t

s u ffic ie n t t o p r e v e n t h is p a ro le fr o m                            b e in g r e v o k e d .




                                                                           IV .




                        T h e ju d g m e n t o f t h e t r ia l c o u r t is a ffir m e d . R e m a n d t h is

c a u s e t o t h e C ir c u it C o u r t o f D a v id s o n C o u n t y fo r f u r t h e r p r o c e e d in g s

c o n s is t e n t        w it h       t h is       o p in io n .         T a x     t h e    c o s ts     o n     a p p e a l to       th e

a p p e lla n t .




                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  B E N H . C A N T R E L L , P R E S ID IN G J U D G E ,
M .S .




C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W I L L I A M C . K O C H , J R ., J U D G E




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

                                                                         - 1 2 -
W IL L IA M   B . C A IN , J U D G E




                                       - 1 3 -